Title: On Governor Pownall’s Departure from Massachusetts, 6–8 February 1770
From: Franklin, Benjamin
To: 


To the Printer of the London Chronicle.
Sir,
The people of the Massachusetts Bay in America, are represented here, by their enemies, as factious, quarrelsome, averse to government, &c. As a proof of the contrary, and to shew, that when they have a Governor who does not seek to raise his own character at the expence of theirs; who does not in his official letters forever lessen their loyalty to magnify his own, and describe them as ungovernable to excuse his own inability or mismanagement; when they have a Governor who knows how to unite the service of the Crown with a just regard to the privileges and interests of the People; then they can live in harmony with him while he stays among them, treat him with respect and affection, and lament his leaving them as a public misfortune. I say, to demonstrate this, I send you the following last parting Addresses of the Council and General Assembly of the same Province to Sir Francis Bernard’s immediate Predecessor, with his Answers, which I wish you to republish in your Chronicle. The world may thence judge, whether it is likely that so great a change could so suddenly happen in the temper and disposition of the inhabitants of a whole country; or whether when we see the departure of one Governor attended with benedictions, and that of another pursued with execrations, the difference is not more probably in the man than in the people.
N. N.
